                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

MIKES ROOF TILE LLC, a/a/o Marilyn
Soubirou

                 Plaintiff,

v.                                                 Case No.: 2:19-cv-733-FtM-38MRM

HARTFORD INSURANCE
COMPANY OF THE MIDWEST,

                Defendant.
                                          /

                                  OPINION AND ORDER1

       Before the Court is Defendant Hartford Insurance Company of the Midwest’s

Notice of Removal (Doc. 1). Mikes Roof Tile LLC sued Hartford in state court as the

assignee of Marilyn Soubirou.       Hartford cites diversity as the basis for this Court’s

jurisdiction.

       A defendant may remove a civil action from state court to federal court if the federal

court has original jurisdiction. 28 U.S.C. § 1441(a). “[A] federal court is obligated to

inquire into subject matter jurisdiction sua sponte whenever it may be lacking” and should

do so “at the earliest possible stage in the proceedings.” Univ. of S. Ala. v. Am. Tobacco

Co., 168 F.3d 405, 410 (11th Cir. 1999). “A removing defendant bears the burden of


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
proving proper federal jurisdiction.” Leonard v. Enter. Rent a Car, 279 F.3d 967, 972

(11th Cir. 2002). “To meet their burden, the defendants must show that the plaintiffs’

complaint, as it existed at the time of removal, provides an adequate basis for the exercise

of federal jurisdiction.” Adventure Outdoors, Inv. v. Bloomberg, 552 F.3d 1290, 1295

(11th Cir. 2008).

       Diversity jurisdiction requires complete diversity of citizenship among the opposing

parties and an amount in controversy exceeding $75,000.00, exclusive of interest and

costs. 28 U.S.C. § 1332(a). Here, the diversity of citizenship is uncertain because

Hartford has not sufficiently pled Mikes Roof Tile LLC’s citizenship.

       Hartford relies on Mikes Roof Tile’s allegation that it “is a Florida limited liability

company, authorized to conduct and was in fact conducting business in Collier County,

Florida.” (Doc. 1-1 at 1). But “a limited liability company is a citizen of any state of which

a member of the company is a citizen.” Rolling Greens MHP, L.P. v. Comcast SCH

Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004). Therefore, Hartford must show

that every member of Mikes Roof Tile is diverse from Hartford. See. Lincoln Prop. Co. v.

Roche, 546 U.S. 81, 89 (2005); see also McCormick v. Aderholt, 293 F.3d 1254, 1257

(11th Cir. 2002) (stating that citizenship is determined by domicile, not necessarily

residence). Because the Court has no information on the domiciles of Mikes Roof Tile’s

members, Hartford has not adequately pleaded diversity of jurisdiction.

       Accordingly, it is now

       ORDERED:

       Defendant Hartford Insurance Company of the Midwest must SUPPLEMENT the

Notice of Removal on or before October 24, 2019, to show cause why this case should




                                              2
not be remanded for lack of subject matter jurisdiction. If Hartford fails to comply, the

Court will remand this case without further notice.

      DONE and ORDERED in Fort Myers, Florida this 10th day of October, 2019.




Copies: All Parties of Record




                                           3
